Judgment affirmed.

In ejectment it was admitted that the plaintiffs had a perfect title from the State. The defendant proved good color of title and actual possession under it from 1854 down to the gathering of the crops in the fall of 1887, when the actual possession was abandoned, the house vacated, the field turned out, and one side of the fence was burned in the spring of 1888; and in the fall and winter of 1888 the timber on the lot in dispute was boxed by one who went in under the defendant, for turpentine, and in that way [the lot] had been used since that time. The case was submitted to the judge, the only question being whether the abandonment of the actual possession under the prescriptive title, which was perfect to the time, did not destroy its validity and entitle the plaintiffs to recover. Judgment was rendered for the defendant.